7 So. 3d 636 (2009)
Marilyn BLOCH, Appellant,
v.
Charles WENDER, Appellee.
No. 4D09-244.
District Court of Appeal of Florida, Fourth District.
April 15, 2009.
Marilyn Bloch, Delray Beach, pro se.
Charles Wender, Boca Raton, for appellee.
*637 PER CURIAM.
The court has reviewed appellant's initial brief and finds that no preliminary basis for reversal has been demonstrated. Therefore, we summarily affirm pursuant to Florida Rule of Appellate Procedure 9.315(a).
GROSS, C.J., TAYLOR and HAZOURI, JJ., concur.